Fish, J.
The fact that a judge of a superior court, to whom a petition for certiorari is presented, in refusing to sanction the same enters thereon and signs an order that it be filed in the office of the clerk of such court, and that it be made a part of the record in the case, does not make the petition a part of such record, and a certified copy of it cannot be brought to this court as record. In order for the Supreme Court to review a refusal to sanction a petition for certiorari, the petition must be incorporated in the bill of exceptions or otherwise verified by the judge. Railway Co. v. Whitehead, 105 Ga. 492 ; Anthony v. State, 112 Ga. 751.

Writ of error dismissed.


All the Justices concurring, except Lewis, J., absent.